         Case 1:20-cv-02705-ELH Document 36 Filed 01/04/21 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND


 IN RE APPLICATION OF DANIEL
 SNYDER for an Order Directing Discovery        Case No. 20-CV-02705-ELH
 from Moag & Co., LLC Pursuant to 28
 U.S.C. § 1782


                               NOTICE OF APPEARANCE

       Please enter the appearance of William J. Murphy, John J. Connolly, and Zuckerman

Spaeder LLP as additional counsel for Respondent Moag & Co., LLC in the captioned matter.

Joe R. Reeder, Stephen T. Fowler, and Greenberg Traurig, LLP will continue as co-counsel for

Respondent.


                                                ZUCKERMAN SPAEDER LLP


                                                By: /s/ William J. Murphy
                                                    ¯¯¯¯¯¯¯¯¯¯¯¯¯¯¯¯¯¯¯¯¯¯¯¯
 Joe R. Reeder (#06701)                         William J. Murphy (#00497)
 Stephen T. Fowler (#16881)                     John J. Connolly (#09537)
 GREENBERG TRAURIG, LLP                         100 E. Pratt St., Suite 2440
 2101 L Street N.W.                             Baltimore, Maryland 21202
 Washington, DC 20037                           (410) 332-0444
 (202) 331-3100                                 (410) 659-0436 (fax)
 reederj@gtlaw.com                              wmurphy@zuckerman.com
 fowlerst@gtlaw.com                             jconnolly@zuckerman.com

 Attorneys for Respondent                       Attorneys for Respondent




                                                                                        7582145.1
         Case 1:20-cv-02705-ELH Document 36 Filed 01/04/21 Page 2 of 2



                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 4th day of January, 2021, a copy of the foregoing was

electronically filed and served on all counsel of record via ECF.


                                                       /s/ William J. Murphy
                                                     ¯¯¯¯¯¯¯¯¯¯¯¯¯¯¯¯¯¯¯¯¯¯¯¯¯




                                                                                     7582145.1
